internal_revenue_service department of the treasury number release date index number 2056-dollar_figure re washington dc person to contact telephone number refer reply to cc psi 4-plr-164865-02 date may legend decedent spouse executor trust spouse’s trust marital trust family_trust residence property county x properties date date date dear this is in response to your representative’s letter of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an qualified_terminable_interest_property election under sec_2056 with respect to the portion of the residence property held by decedent at his death the facts submitted state that on date decedent executed trust a revocable_trust to be held for his benefit during his life at the same time spouse created spouse’s trust for her own benefit decedent’s will also executed on date provides that the residue of his estate ie all property other than tangible_personal_property is to pass to trust at his death under article viii of trust on decedent’s death the trustee is to divide the trust plr-164865-02 property into the marital trust as described in article viii of trust and the family_trust as described in article x of trust the marital trust satisfies the requirements for a marital_deduction as qualified_terminable_interest_property under sec_2056 under article viii paragraphs a and b only assets that qualify for the marital_deduction may be used to fund the marital trust the marital trust is to be funded with property equal in value to the maximum allowable marital_deduction reduced by an amount if any needed to increase decedent’s taxable_estate to the largest amount which after allowing for the unified_credit and credit_for_state_death_taxes will result in no federal estate_tax being payable the remaining trust property is to be distributed to the family_trust as of date decedent was the sole owner of the residence property on date shortly after date decedent attempted to transfer the ownership of the residence property to spouse’s trust he forwarded to his attorney a copy of a deed presumably containing a legal description of the entire property the attorney used this legal description in preparing the new deed which was executed by decedent after the transfer spouse’s trust annually received a single county property_tax bill for the entire residence property after decedent died on date executor engaged an experienced certified_public_accountant to prepare the federal estate_tax_return form_706 for decedent’s estate and an attorney specializing in estate_planning and probate matters to represent the estate executor was appointed the trustee of the marital trust and the family_trust pursuant to the terms of trust executor filed the estate_tax_return and included a supplemental schedule listing the assets ie x properties comprising the family_trust on schedule m of the return executor listed the assets qualifying for the marital_deduction including the assets passing to the marital trust executor attached a supplemental schedule specifically identifying the assets passing to the marital trust and indicating that a marital_deduction was being claimed for of the value of the marital trust determined based on the assets listed as passing to the marital trust the instructions on schedule m of form_706 filed by the estate provide that if a_trust satisfies the requirements of sec_2056 and the trust or other_property is listed on schedule m and a deduction is claimed for the value of the trust then the executor is deemed to have made the election under sec_2056 to have the property treated as qualified_terminable_interest_property at the time the estate_tax_return was filed it was assumed that decedent had conveyed the entire residence property to spouse’s trust on date consequently the residence property was not reported as includible in decedent’s gross_estate however later when the trustee of spouse’s trust attempted to obtain mortgage financing on the residence property it was discovered that the residence property consisted of two parcels rather than one and decedent had effectively conveyed only plr-164865-02 one of the parcels to spouse’s trust on date the other parcel was owned by decedent at his death and passed under the residuary provision of decedent’s will to the trust under the formula provision of article viii in the trust the parcel passed to the marital trust as the discovery was made while the estate_tax_return was under examination the parcel was thereupon included in decedent’s gross_estate it is represented by affidavit that the estate’s accountant personal representative and attorney were unaware that decedent had only conveyed a portion of the property to the spouse’s trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes from the decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse's estate sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 under sec_2056 the term qualified_terminable_interest_property means property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-164865-02 in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in this case based on the facts submitted and representations made including a review of the form_706 filed by the estate we conclude that on schedule m of form_706 executor made the election under sec_2056 with respect to of the value of the property passing to the marital trust which election necessarily includes the value of the portion of the residence property that decedent owned at his death and that passed to the marital trust under the terms of decedent’s testamentary instruments accordingly it is not necessary to address the question of whether the relief requested to make an election should be granted rather the election under sec_2056 made by executor on the estate_tax_return applies to the value of the portion of the residence property owned by decedent at the time of his death that is included in his gross_estate and that passed to the marital trust correspondingly this portion of the residence property will be includible in spouse’s gross_estate under sec_2044 except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours george masnik chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
